



SHARE EXCHANGE AGREEMENT


by and among




DYANAMIC ENERGY DEVELOPMENT CORPORATION,


THE SHAREHOLDERS OF DYANAMIC ENERGY DEVELOPMENT CORPORATION,




 MAMMATECH CORPORATION
 
 
AND
 
VERDAD TELECOM, INC. AND THOSE LISTED ON SCHEDULE 1.2 [THE  CONTROLLING
STOCKHOLDERS OF MAMMATECH CORPORATION]
 


 
dated as of March 9, 2011











 
 

--------------------------------------------------------------------------------

 

SHARE EXCHANGE AGREEMENT


           SHARE EXCHANGE AGREEMENT, dated as of March 9, 2011 (this
“Agreement”) by and among Dyanamic Energy Development Corporation, a Delaware
company (“DED”),the entities/individuals listed on Schedule 1.1 attached hereto
(collectively, the “DED Shareholders”),  Mammatech Corporation, a Florida
corporation (“MAMM”), Verdad Telecom, Inc. and the entities/individuals listed
on Schedule 1.2 (together, the “MAMM Controlling Shareholders”), and with
respect to Articles III, IV, VI, VIII and IX of this Agreement, Transformation
Consulting, a wholly owned subsidiary of DED (“Transformation”), a California
Corporation,Transformation (together with DED and Transformation, collectively
referred to herein as “the DED Companies”).
 
           WHEREAS, the DED Shareholders own 100% of the issued and outstanding
shares of DED or have rights to shares of DED, such shares being hereinafter
referred to as the “DED Shares”; and
 
WHEREAS, the MAMM Controlling Shareholders own an aggregate of 44,786,188 shares
of common stock, $.0001 par value per share, of MAMM (“Common Stock”),
equivalent to 85.5% of the issued and outstanding Common Stock (the “Old MAMM
Shares”); and
 
WHEREAS, (i) the DED Companies and the DED Shareholders believe it is in their
respective best interests for the DED Shareholders to exchange all of their DED
Shares for one share per share (“Exchange Ratio”) of newly-issued shares of
Common Stock (the “New MAMM Shares”); (ii) MAMM believes it is in its best
interest to acquire the DED Shares in exchange for the New MAMM Shares and to
surrender the Old MAMM Shares to MAMM pursuant to a Return to Treasury Agreement
substantially in the form set forth as Exhibit A attached hereto (the “Return to
Treasury Agreement”), all upon the terms and subject to the conditions set forth
in this Agreement (the “Share Exchange”); and (iii) the DED Shareholders agree
that, as consideration for the surrender of the Old MAMM Shares, they shall pay
to the MAMM Controlling Shareholders cash consideration in the amount of
$322,000 of (the “Old MAMM Share Consideration”); and
 
           WHEREAS, it is the intention of the parties that: (i) MAMM shall
acquire 100% of the DED Shares in exchange solely for the number of New MAMM
Shares set forth herein; and (ii) the Share Exchange shall qualify as a
transaction in securities exempt from registration or qualification under the
Securities Act of 1933, as amended and in effect on the date of this Agreement
(the “Securities Act”); and
 
WHEREAS, immediately prior to the Share Exchange, not more than 52,409,888
shares of Common Stock of MAMM shall be issued and outstanding;
 
            NOW, THEREFORE, in consideration of the mutual terms, conditions and
other agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE I
 
                EXCHANGE OF DED SHARES FOR NEW MAMM SHARES
 
           Section 1.1                      Agreement to Exchange DED Shares for
New MAMM Shares.  On the Closing Date (as hereinafter defined) and upon the
terms and subject to the conditions set forth in this Agreement, (i) the DED
Shareholders shall assign, transfer, convey and deliver the DED Shares to Escrow
Agent (as hereinafter defined), and in consideration and exchange therefor MAMM
shall (ii) issue and deliver the New MAMM Shares to the DED Shareholders and
(iii) surrender to MAMM the Old MAMM Shares pursuant to the Return to Treasury
Agreement. At the Closing, the New MAMM Shares to be issued to the DED
Shareholders and its designees in exchange for the DED Shares shall be issued to
the DED Shareholders and their designees in such amounts as described and set
forth in Schedule 1.1 hereto.
 
Section 1.2                      Capitalization at the Closing.  On the Closing
Date, immediately before the consummation of the Share Exchange,  MAMM shall
have as authorized capital stock a total of 200,000,000 shares of Common Stock,
$.0001 par value per share, of which not more than 52,409,888 shares of Common
Stock shall be issued and outstanding.


Section 1.3                      Closing and Actions at Closing.
 
a.  The closing of the Share Exchange (the “Closing”) shall take place at 5:00
p.m. E.S.T. March 11, 2011 (the "Closing Date"), at the offices of Vincent &
Rees L.C., Attorney At Law, Walker Center, 175 South Main, 15th Floor Salt Lake
City, Utah 84111, acting as the Escrow Agent for this transaction ("Escrow
Agent")
 
b.  At the Closing: (i) the DED Shareholders shall deliver to Escrow Agent the
share certificates representing one hundred percent (100%) of the DED Shares,
accompanied by appropriate voting powers and a share transfer instrument duly
executed in blank; (ii) in full consideration and exchange for the DED Shares,
MAMM shall issue and deliver to the DED Shareholders or their designees two or
more stock certificates representing all of the New MAMM Shares to be allotted
in the amounts as described in Schedule 1.1 hereto; and (iii) in full
consideration for the surrender by the MAMM Controlling Shareholders of the Old
MAMM Shares to Escrow Agent, the DED Shareholders shall make payment of the Old
MAMM Share Consideration to the Escrow Agent to be distributed to MAMM
Controlling Shareholders.
 
c.           Escrow. On the Closing Date, the Purchasers shall deposit with the
Escrow Agent the Old MAMM Share Consideration minus the nonrefundable deposit of
$50,000 which has already been paid for a total of $272,000 (the “Escrowed
Funds”) in a non-interest-bearing escrow account (the “Escrow Account”) in
accordance with the Escrow Agreement. “Escrow Agreement” shall mean the Escrow
Agreement entered into by and among the DED, MAMM, and MAMM Controlling
Shareholders, and the Escrow Agent with respect to the Escrowed Funds, in the
form attached hereto as Exhibit B with only such changes as shall be in form and
substance satisfactory to the parties, acting reasonably.
 


 


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF MAMM AND THE MAMM CONTROLLING SHAREHOLDERS


           Each of MAMM and the MAMM Controlling Shareholders (where
specifically included) hereby, severally and not jointly, represents, warrants
and agrees that all of the statements in the following subsections of this
Section 2 are true and complete as of the date hereof, and will, except as
contemplated by this Agreement, be true and complete as of the Closing Date as
if first made on such date:


Section 2.1                      Disclosure Schedules


The disclosure schedule attached hereto as Schedule 2.1 through 2.18 (the “MAMM
Disclosure Schedules”) are divided into sections that correspond to the sections
of this Section 2. The MAMM Disclosure Schedules comprise lists of all
exceptions to the truth and accuracy in all material respects of, and of all
disclosures or descriptions required by, the representations and warranties set
forth in the remaining sections of this Section 2. For purposes of this Section
2, any statement, facts, representations, or admissions contained in the public
filings made by MAMM with the United States Securities and Exchange Commission,
are deemed to be included in the MAMM Disclosure Schedules and all such
information is deemed to be fully disclosed to the the DED. For purposes of this
Agreement, "to the best of our knowledge" or similar phrase shall mean that such
person shall have current actual knowledge of a condition or event, or have
received notice that would give rise to current actual knowledge of such
condition or event.


Section 2.2                      Corporate Organization


                      a.           MAMM is a corporation duly organized, validly
existing and in good standing under the laws of Florida, and has all requisite
corporate power and authority to own its properties and assets and to conduct
its business as now conducted and is duly qualified to do business and is in
good standing in each jurisdiction in which the nature of the business conducted
by MAMM or the ownership or leasing of its properties makes such qualification
and being in good standing necessary, except where the failure to be so
qualified and in good standing will not have a material adverse effect on the
business, operations, properties, assets, condition or results of operation of
MAMM;


                      b.           Copies of the Articles of Incorporation and
By-laws of MAMM  with all amendments thereto to the date hereof (the “MAMM
Charter Documents”), have been furnished to the DED, and such copies are
accurate and complete as of the date hereof.   The minute books of MAMM are
current as required by law, contain the minutes of all meetings of the Board of
Directors and stockholders of MAMM from its date of incorporation to the date of
this Agreement, and adequately reflect all material actions taken by the Board
of Directors and stockholders of MAMM.  MAMM is not in violation of any of the
provisions of the MAMM Charter Documents.


Section 2.3   Capitalization of MAMM.
 
a.           On the Closing Date, immediately before the consummation of the
Share Exchange, the entire authorized capital stock of MAMM consisted of
200,000,000 shares of Common Stock, of which not more than 52,409,888 shares of
Common Stock shall be issued and outstanding.
 


                      b.           The issuance of the New MAMM Shares will be
in accordance with the provisions of this Agreement.  On the Closing Date all of
the issued and outstanding shares of Common Stock of MAMM and all of the New
MAMM Shares to be issued pursuant to this Agreement will have been duly
authorized and, when issued, will be validly issued, fully paid and
non-assessable, will have been issued in compliance with all applicable
securities laws, and will have been issued free of preemptive rights of any
security holder.   As of the date of this Agreement there are, and as of the
Closing Date there will be, no outstanding or authorized options, warrants,
agreements, commitments, conversion rights, preemptive rights or other rights to
subscribe for, purchase or otherwise acquire or receive any shares of MAMM’s
capital stock, nor are there or will there be any outstanding or authorized
stock appreciation, phantom stock, profit participation or similar rights with
respect to MAMM or any Common Stock, or any voting trusts, proxies or other
agreements or understandings with respect to the voting of  MAMM’s capital stock
as of the Closing Date, except with respect to the securities.  Except with
respect to securities to be issued pursuant to the Securities Purchase
Agreement, there are no registration rights, and there is no voting trust,
proxy, rights plan, anti-takeover plan or other agreement or understanding to
which MAMM is a party or by which it is bound with respect to any equity
security of any class of MAMM.


Section 2.4                      Subsidiaries and Equity Investments.  MAMM does
not directly or indirectly own any capital stock or other securities of, or any
beneficial ownership interest in, or hold any equity or similar interest, or
have any investment in any corporation, limited liability company, partnership,
limited partnership, joint venture or other company, person or other entity,
including without limitation any Subsidiary of MAMM accept as previously
disclosed to DED.  For purposes of this Agreement, a “Subsidiary” of a company
means any entity in which, at the date of this Agreement, such company or any of
its subsidiaries directly or indirectly owns any of the capital stock, equity or
similar interests or voting power.
 
Section 2.5                      Authorization and Validity of
Agreements.    Each of MAMM and the MAMM Controlling Shareholders has all
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by MAMM and the MAMM
Controlling Shareholders, and the consummation by MAMM of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
of MAMM and the MAMM Controlling Shareholders, and no other corporate
proceedings on the part of MAMM are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement constitutes the
valid and legally binding obligation of MAMM and the MAMM Controlling
Shareholders, and is enforceable in accordance with its terms.  MAMM does not
need to give any notice to, make any filings with, or obtain any authorization,
consent or approval of any government or governmental agency or other person in
order for it  to consummate the transactions contemplated by this Agreement,
other than filings that may be required or permitted under states securities
laws, the Securities Act of 1933, as amended (the “Securities Act”) and/or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) resulting from
the issuance of the New MAMM Shares.


Section 2.6                      No Conflict or Violation.  Neither the
execution and delivery of this Agreement by MAMM, nor the consummation by MAMM
of the transactions contemplated hereby will: (i) violate any provision of the
MAMM Charter Documents; (ii) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge or other restriction
of any government, governmental agency, court, administrative panel or other
tribunal to which MAMM is subject, (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel, or require any notice
under any agreement, contract, lease, license, instrument or other arrangement
to which MAMM is a party or by which it is bound, or to which any of its assets
is subject; or (iii) result in or require the creation or imposition of any
encumbrance of any nature upon or with respect to any of MAMM’s assets,
including without limitation the New MAMM Shares.


Section 2.7                      Material Agreements.  Except as set forth on
Schedule 2.7 attached hereto, MAMM is not a party to or bound by any contracts,
including, but not limited to, any:


a.  
           employment, advisory or consulting contract;



b.  
           plan providing for employee benefits of any nature;



c.  
           lease with respect to any property or equipment;



d.  
contract, agreement, understanding or commitment for any future expenditure in
excess of $5,000 in the aggregate;



e.  
contract or commitment pursuant to which it has assumed, guaranteed, endorsed,
or otherwise become liable for any obligation of any other person, entity or
organization;



f.  
agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement.



           Other than the Return to Treasury Agreement, neither of MAMM’s
Controlling Shareholders nor any of its affiliates is a party to any side
agreements relating to the Share Exchange.


 Section 2.8                      Litigation.  There is no action, suit,
proceeding or investigation (“Action”) pending or currently threatened against
MAMM or any of its Subsidiaries or any of their respective affiliates, that may
affect the validity of this Agreement or the right of MAMM to enter into this
Agreement, the Securities Purchase Agreement  or to consummate the transactions
contemplated hereby or thereby.  There is no Action pending or currently
threatened against MAMM or any of its Subsidiaries or any of their respective
affiliates, before any court or by or before any governmental body or any
arbitration board or tribunal, nor is there any judgment, decree, injunction or
order of any court, governmental department, commission, agency, instrumentality
or arbitrator against MAMM or any of its Subsidiaries or any of their respective
affiliates.  Neither MAMM nor any of its Subsidiaries or any of their respective
affiliates is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.  There is no Action by MAMM or any of its Subsidiaries or any
of their respective affiliates relating to MAMM currently pending or which MAMM
or any of its Subsidiaries or any of their respective affiliates intends to
initiate.


Section 2.9                      Compliance with Laws.   MAMM, each of its
Subsidiaries and each of their respective affiliates has been and is in
compliance with, and has not received any notice of any violation of any,
applicable law, ordinance, regulation or rule of any kind whatsoever, including
without limitation the Securities Act, the Exchange Act, the applicable rules
and regulations of the SEC, or the applicable securities laws and rules and
regulations of any state.  MAMM is not an “investment company” as such term is
defined by the Investment Company Act of 1940, as amended.


Section 2.10                      Financial Statements; SEC Filings.


a.  MAMM’s financial statements contained in its periodic reports filed with the
Securities and Exchange Commission (the “Financial Statements”) have been
prepared in accordance with generally accepted accounting principles applicable
in the United States of America (“U.S. GAAP”) applied on a consistent basis
throughout the periods indicated and with each other, except that those of the
Financial Statements that are not audited do not contain all footnotes required
by U.S. GAAP. The Financial Statements fairly present the financial condition
and operating results of MAMM as of the dates, and for the periods, indicated
therein, subject to normal year-end audit adjustments.  Except as set forth in
the Financial Statements or as disclosed in Schedule 2.10(a), MAMM has no
material liabilities (contingent or otherwise). MAMM is not a guarantor or
indemnitor of any indebtedness of any other person, firm or corporation.  MAMM
maintains and will continue to maintain until the Closing a standard system of
accounting established and administered in accordance with U.S. GAAP.


           b.  (i)  MAMM has timely made all filings with the SEC that it has
been required to make under the Securities Act and the Exchange Act ( the
“Public Reports”).  Each of the Public Reports has complied in all material
respects with the applicable provisions of the Securities Act, the Exchange Act,
and the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and/or regulations
promulgated thereunder.  None of the Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements made therein not
misleading.  There is no event, fact or circumstance that would cause any
certification signed by any officer of MAMM in connection with any Public Report
pursuant to the Sarbanes/Oxley Act to be untrue, inaccurate or incorrect in any
respect.  There is no revocation order, suspension order, injunction or other
proceeding or law affecting the trading of its Common Stock.   All of the issued
and outstanding  shares of Common Stock have been issued in compliance with the
Securities Act and applicable state securities laws and no stockholder of MAMM
has any right to rescind or other claim against MAMM for failure to comply with
the Securities Act or state securities laws.


(ii)           Since the date of the filing of its annual report on Form 10-K
for the year ended August 31, 2010, except as specifically disclosed to DED or
in the Public Reports and except as set forth on Schedule 2.10(b)(ii): (A) there
has been no event, occurrence or development that has resulted in or could
result in a Material Adverse Effect (for purposes of this Section 2.9, a
“Material Adverse Effect” means any event, occurrence, fact, condition, change
or effect that is materially adverse to the business, assets, condition
(financial or otherwise), operating results or prospects of MAMM); (B) MAMM has
not incurred any liabilities, contingent or otherwise, other than professional
fees, which are accurately disclosed in the Public Reports; (C)  MAMM has not
declared or made any dividend or distribution of cash or property to its
shareholders, purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, or issued any equity securities; and (D) MAMM
has not made any loan, advance or capital contribution to or investment in any
person or entity.


Section 2.11   Books and Financial Records.  All the accounts, books, registers,
ledgers, Board minutes and financial and other material records of whatsoever
kind of each of MAMM and any Subsidiary of MAMM have been fully, properly and
accurately kept and completed; there are no material inaccuracies or
discrepancies of any kind contained or reflected therein; and they give and
reflect a true and fair view of the financial, contractual and legal position of
MAMM and each such Subsidiary.


Section 2.12   Employee Benefit Plans.  MAMM does not have any “Employee Benefit
Plan” as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.


Section 2.13      Tax Returns, Payments and Elections.  Except as set forth on
Schedule 2.13, each of MAMM and its Subsidiaries has timely filed all Tax (as
defined below) returns, statements, reports, declarations and other forms and
documents (including, without limitation, estimated tax returns and reports and
material information returns and reports) (“Tax Returns”) required pursuant to
applicable law to be filed with any Tax Authority (as defined below).  All such
Tax Returns are accurate, complete and correct in all material respects, and
each of MAMM and its Subsidiaries has timely paid all Taxes due.  Each of MAMM
and its Subsidiaries has withheld or collected from each payment made to each of
its employees the amount of all Taxes (including, but not limited to, United
States income taxes and other foreign taxes) required to be withheld or
collected therefrom, and has paid the same to the proper Tax Authority.  For
purposes of this Agreement, the following terms have the following
meanings:  “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means
any and all taxes including, without limitation, (x) any net income, alternative
or add-on minimum tax, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, value added, net worth, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount imposed by any
United States, local or foreign governmental authority or regulatory body
responsible for the imposition of any such tax (domestic or foreign) (a “Tax
Authority”), (y) any liability for the payment of any amounts of the type
described in (x) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any taxable period or as the result of being a
transferee or successor thereof, and (z) any liability for the payment of any
amounts of the type described in (x) or (y) as a result of any express or
implied obligation to indemnify any other person.


Section 2.14    Absence of Undisclosed Liabilities.  Except as disclosed in
Section 2.14, as of the Closing Date, MAMM will have no liabilities of any kind
whatsoever.  MAMM is not a guarantor of any indebtedness of any other person,
entity or corporation.
 
Section 2.15                       No Broker Fees.  No brokers, finders or
financial advisory fees or commissions will be payable by or to MAMM or the MAMM
Controlling Shareholders of any of their affiliates with respect to the
transactions contemplated by this Agreement.


Section 2.16                      No Disagreements with Accountants and Lawyers.
There are no disagreements of any kind presently existing, or anticipated by
MAMM to arise, between MAMM and any accountants and/or lawyers formerly or
presently employed by MAMM.  MAMM is current with respect to fees owed to its
accountants and lawyers.


Section 2.17                      Disclosure.  This Agreement and any
certificate attached hereto or delivered in accordance with the terms hereby by
or on behalf of MAMM in connection with the transactions contemplated by this
Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.


Section 2.18                      Survival.  Each of the representations and
warranties set forth in this Article II shall be deemed represented and made by
MAMM and the MAMM Controlling Shareholder at the Closing as if made at such time
and shall not survive after the Closing.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE DED COMPANIES AND THE DED SHAREHOLDER




           Each of the DED Companies and the DED Shareholders hereby, jointly
and severally represents, warrants and agrees that all of the statements in the
following subsections of this Section 3 are true and complete as of the date
hereof, and will, except as contemplated by this Agreement, be true and complete
as of the Closing Date as if first made on such date.  The disclosure schedule
attached hereto as Schedule 3.1 through 3.25 (the “DED Disclosure Schedules”)
are divided into sections that correspond to the sections of this Section
3.  The DED Disclosure Schedules comprise lists of all exceptions to the truth
and accuracy in all material respects of, and of all disclosures or descriptions
required by, the representations and warranties set forth in the remaining
sections of this Section  3.
 
Section 3.1                      Corporate
Organization.                                           DED is is a corporation
duly organized, validly existing and in good standing under the laws of
Delaware; and has the requisite corporate power and authority to own, lease and
operate its assets and properties and to carry on its business as it is now
being or currently planned to be conducted.  The DED Companies have delivered to
MAMM and the MAMM Controlling Shareholders complete and correct copies of the
following documents (collectively referred to herein as "DED Charter
Documents"): (a) Articles of Incorporation and the By-laws of DED; (b) any other
document performing a similar function to the documents specified in clauses (a)
or (b) adopted or filed in connection with the creation, formation or
organization of a Person (as defined elsewhere in this Agreement); and (c) any
and all amendments to any of the foregoing.  The DED Companies are not in
violation of any of the provisions of the DED Charter Documents.  The minute
books or the equivalent of the DED Companies contain true and accurate records
of all meetings and consents in lieu of meetings of its Board of Directors and
shareholders or stockholders, as applicable ("Corporate Records"), from the time
of its organization until the date hereof.  The share register and other
ownership records of the shares of all of DED’s shares (the “DED Share Records”)
are true, complete and accurate records of the ownership of the shares as of the
date thereof and contain all issuances and transfers of such shares since the
time of organization of the DED Companies.


Section 3.2                      Capitalization of DED; Title to the DED
Shares.  On the Closing Date, immediately before the transactions to be
consummated pursuant to this Agreement, DED shall be authorized to issue a
maximum  150,000,000 shares of common stock, par value $.00001 per share, and
50,000,000 shares of preferred stock, par value $.00001 per share, of which
there are the ownership rights are stated in Schedule 1.1 which constitutes all
of the DED Shares, commitments and conversion rights for equity of DED which
will be issued and outstanding.  All of the DED Shares are owned of record by
the DED Shareholders.  The DED Shares are the sole outstanding shares of capital
stock of DED and there are no outstanding options, warrants, agreements,
commitments, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire any shares of capital stock or any un-issued
or treasury shares of capital stock of DED.


 Section 3.3                      Subsidiaries and Equity Investments.


a. Each Subsidiary and affiliated company of the DED Companies is set forth on
Schedule 3.3(a).


b.           Except as set forth on Schedule 3.3(a), the DED Companies do not,
directly or indirectly, own any capital stock or other securities of, or have
any beneficial ownership interest in, or hold any equity or similar interest, or
have any investment in any corporation, limited liability company, partnership,
limited partnership, joint venture or other company, person or other entity. For
each entity listed thereon, Schedule 3.3(a) sets forth its jurisdiction of
organization and the percentage of the outstanding capital stock or other equity
interests of such entity that is held by the DED Companies.  Each entity listed
on Schedule 3.3(a) is duly organized and validly existing and, except as set
forth on Schedule 3.3(a), is in good standing under the laws of the jurisdiction
of its formation; has the requisite corporate power and authority to own its
properties and to carry on its business as now being conducted; and, if
applicable, is duly qualified as a foreign entity to do business and, to the
extent legally applicable, is in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect.


 Section 3.4                      Authorization and Validity of Agreements.  The
DED Companies have all corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  Each of the DED Shareholders has full power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby.  This
Agreement constitutes the valid and legally binding obligation of the DED
Companies and the DED Shareholders and is enforceable in accordance with its
terms against each of them.  Neither the DED Companies  nor the DED Shareholders
need give any notice to, make any filings with, or obtain any authorization,
consent or approval of any government or governmental agency or other person in
order for it to consummate the transactions contemplated by this Agreement,
other than filings that may be required or permitted under states securities
laws, the Securities Act and/or the Exchange Act resulting from the transfer and
exchange of the DED Shares.  The execution and delivery of this Agreement by the
DED Companies and the DED Shareholders, and the consummation by DED and by the
DED Shareholders of the transactions contemplated hereby, have been duly
authorized by all necessary corporate actions of the DED Companies and the DED
Shareholders, and no other corporate proceedings on the part of the DED
Companies or other actions on the part of the DED Shareholders are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.


Section 3.5                      No Conflict or Violation.  Neither the
execution and delivery of this Agreement by the DED Companies or the DED
Shareholders, nor the consummation by the DED Companies and/or the DED
Shareholders of the transactions contemplated hereby will: (i) violate any
provision of DED’s Charter Documents, (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which the DED Companies and/or the DED Shareholders are
subject,  (iii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
the DED Companies and/or the DED Shareholders is/are a party or by which it/they
is/are bound, or to which any of its/their/his assets is subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of DED’s or any of the DED Shareholders’ assets,
including without limitation the DED Shares.


           Section 3.6                      Compliance with Laws and Other
Instruments. Except as would not have a Material Adverse Effect on the DED
Companies, the business and operations of any of the DED Companies have been and
are being conducted in accordance with all applicable foreign, federal, state
and local laws, rules and regulations and all applicable orders, injunctions,
decrees, writs, judgments, determinations and awards of all courts and
governmental agencies and instrumentalities.  Except as would not have a
Material Adverse Effect on the DED Companies, the DED Companies are not, and are
not alleged to be, in violation of, or (with or without notice or lapse of time
or both) in default under, or in breach of, any term or provision of the DED
Charter Documents or of any indenture, loan or credit agreement, note, deed of
trust, mortgage, security agreement or other material agreement, lease, license
or other instrument, commitment, obligation or arrangement to which any of the
DED Companies are a party or by which any of the DED Companies’ properties,
assets or rights are bound or affected.  To the knowledge of the DED Companies,
no other party to any material contract, agreement, lease, license, commitment,
instrument or other obligation to which any of the DED Companies are a party are
(with or without notice or lapse of time or both) in default thereunder or in
breach of any term thereof.  The DED Companies are not subject to any obligation
or restriction of any kind or character, nor are there, to the knowledge of the
DED Companies, any event or circumstance relating to the DED Companies that
materially and adversely affects in any way their business, properties, assets
or prospects or that would prevent or make burdensome their performance of or
compliance with all or any part of this Agreement or the consummation of the
transactions contemplated hereby or thereby.  “Material Adverse Effect” means,
when used with respect to the DED Companies, any change, effect or circumstance
which, individually or in the aggregate, would reasonably be expected to (a)
have a material adverse effect on the business, assets, financial condition or
results of operations of the DED Companies, in each case taken as a whole or (b)
materially impair the ability of the DED Companies to perform their obligations
under this Agreement, excluding any change, effect or circumstance resulting
from (i) the announcement, pendency or consummation of the transactions
contemplated by this Agreement, (ii) changes in the United States securities
markets generally, or (iii) changes in general economic, currency exchange rate,
political or regulatory conditions in industries in which the DED Companies
operate.


Section 3.7                      Brokers’ Fees. None of the DED Shareholders nor
the DED Companies has any liability to pay any fees or commissions or other
consideration to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.


           Section 3.8                      Investment Representations.


a.           The New MAMM Shares will be acquired hereunder solely for the
account of DED Shareholders for investment, and not with a view to the resale or
distribution thereof.  Each DED Shareholder understands and is able to bear any
economic risks associated with acquiring the New MAMM Shares. Each DED
Shareholder has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the New MAMM
Shares.


           b.           No offer to enter into this Agreement has been made by
MAMM to any of the DED Shareholders in the United States.  Neither the DED
Shareholders nor any of their respective affiliates or any person acting on
their behalf or on behalf of any such affiliate, has engaged or will engage in
any activity undertaken for the purpose of, or that reasonably could be expected
to have the effect of, conditioning the markets in the United States for the New
MAMM Shares, including, but not limited to, effecting any sale or short sale of
securities, prior to the expiration of any restricted period contained in
Regulation S promulgated under the Securities Act (any such activity being
defined herein as a “Directed Selling Effort”).  To the best knowledge of the
DED Shareholders this Agreement and the transactions contemplated herein are not
part of a plan or scheme to evade the registration provisions of the Securities
Act, and the New MAMM Shares are being acquired for investment purposes by the
DED Shareholders.  Each DED Shareholder agrees that all offers and sales of the
New MAMM Shares from the date hereof and through the expiration of any
restricted period set forth in Rule 903 of Regulation S (as the same may be
amended from time to time hereafter) shall not be made to U.S. Persons (within
the meaning of Regulation S) or for the account or benefit of U.S. Persons and
shall otherwise be made in compliance with the provisions of Regulation S and
any other applicable provisions of the Securities Act.   Neither the DED
Shareholder nor any of its representatives has conducted any Directed Selling
Effort as that term is used and defined in Rule 902 of Regulation S and neither
of them nor any of their respective representatives will engage in any such
Directed Selling Effort within the United States through the expiration of any
restricted period set forth in Rule 903 of Regulation S.


Section 3.9                       Ownership of Shares.  Each DED Shareholders is
both the record and beneficial owner of his respective DED Shares as detailed on
Schedule 1.1 attached hereto. The DED Shareholders are not the record or
beneficial owners of any other DED Shares.  Each DED Shareholder has and shall
transfer at the Closing, good and marketable title to the DED  Shares, free and
clear of all liens, claims, charges, encumbrances, pledges, mortgages, security
interests, options, rights to acquire, proxies, voting trusts or similar
agreements, restrictions on transfer or adverse claims of any nature whatsoever
(“Liens”).


           Section 3.10                      Pre-emptive Rights.  At Closing,
none of the DED Shareholders had any pre-emptive rights or any other rights to
acquire any DED Shares that have not been waived or exercised. 


Section 3.11                      Disclosure.  This Agreement, the schedules
hereto and any certificate attached hereto or delivered in accordance with the
terms hereof by or on behalf of DED or the DED Shareholders in connection with
the transactions contemplated by this Agreement, when taken together, do not
contain any untrue statement of a material fact or omit any material fact
necessary in order to make the statements contained herein and/or therein not
misleading.
 
Section 3.12  Title to and Condition of Properties.  The DED Companies own or
hold under valid leases or other rights to use all real property, plants,
machinery and equipment necessary for the conduct of the business of any of the
DED Companies as presently conducted, except where the failure to own or hold
such property, plants, machinery and equipment would not have a Material Adverse
Effect on any of the DED Companies.  The material buildings, plants, machinery
and equipment necessary for the conduct of the business of any of the DED
Companies as presently conducted are structurally sound, are in good operating
condition and repair and are adequate for the uses to which they are being put,
in each case, taken as a whole, and none of such buildings, plants, machinery or
equipment are in need of maintenance or repairs, except for ordinary, routine
maintenance and repairs that are not material in nature or cost.
 
Section 3.13                      Absence of Undisclosed Liabilities.  Except as
set forth on Schedule 3.13, the DED Companies have no debt, obligation or
liability (whether accrued, absolute, contingent, liquidated or otherwise,
whether due or to become due, whether or not known to the DED Companies) arising
out of any transaction entered into at or prior to the Closing Date or any act
or omission at or prior to the Closing Date, except to the extent set forth on
or reserved against on the DED Companies audited consolidated financial
statements for the fiscal years ended December 31, 2010 and 2009.  The DED
Companies have not incurred any liabilities or obligations under agreements
entered into, except in the usual and ordinary course of business since December
31, 2010.
 
Section 3.14                      Changes.  The DED Companies have not, since
December 31, 2010:
 
a. Ordinary Course of Business.  Conducted their business or entered into any
transaction other than in the usual and ordinary course of business, except for
this Agreement.
 
 
b. Adverse Changes.  Suffered or experienced any change in, or affecting, their
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects other than changes, events or
conditions in the usual and ordinary course of their business, none of which
would have a Material Adverse Effect;
 
c. Loans.  Made any loans or advances to any Person (for purposes of this
Agreement, “Person” means all natural persons, corporations, business trusts,
associations, companies, partnerships, limited liability companies, joint
ventures and other entities, governments, agencies and political subdivisions)
other than travel advances and reimbursement of expenses made to employees,
officers and directors in the ordinary course of business;
 
d. Liens.  Created or permitted to exist any Lien on any material property or
asset of any of the DED Companies, other than (a) Liens for taxes not yet
payable or in respect of which the validity thereof is being contested in good
faith by appropriate proceedings and for the payment of which the relevant party
has made adequate reserves; (b) Liens in respect of pledges or deposits under
workmen’s compensation laws or similar legislation, carriers, warehousemen,
mechanics, laborers and materialmen and similar Liens, if the obligations
secured by such Liens are not then delinquent or are being contested in good
faith by appropriate proceedings conducted and for the payment of which the
relevant party has made adequate reserves; (c) statutory Liens incidental to the
conduct of the business of the relevant party which were not incurred in
connection with the borrowing of money or the obtaining of advances or credits
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business;
and (d) Liens that would not have a Material Adverse Effect (“Permitted Liens”);
 
e. Capital Stock.  Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of their shares or capital stock or any other of their
securities or any equity security of any class of any of the DED Companies, or
altered the term of any of their outstanding securities or made any change in
their outstanding shares of capital stock or their capitalization, whether by
reason of reclassification, recapitalization, stock split, combination, exchange
or readjustment of shares, stock dividend or otherwise;
 
f. Dividends.  Declared, set aside, made or paid any dividend or other
distribution to any of their stockholders or shareholders;
 
g. Material DED Contracts.  Terminated or modified any and all agreements,
contracts, arrangements, leases, commitments or otherwise, of any of the DED
Companies, of the type and nature that is required to be filed with the SEC
(each a “Material DED Contract”), except for termination upon expiration in
accordance with the terms thereof or as set forth in Schedule 3.14(g);
 
h. Claims.  Released, waived or cancelled any claims or rights relating to or
affecting any of the DED Companies in excess of US $10,000 in the aggregate or
instituted or settled any Action involving in excess of US $10,000 in the
aggregate;
 
i. Discharged Liabilities.  Paid, discharged or satisfied any claim, obligation
or liability in excess of US $10,000 in the aggregate, except for liabilities
incurred prior to the date of this Agreement in the ordinary course of business;
 
j. Indebtedness.  Created, incurred, assumed or otherwise become liable for any
indebtedness in excess of US $10,000 in the aggregate, other than professional
fees;
 
k. Guarantees.  Guaranteed or endorsed in a material amount any obligation or
net worth of any Person;
 
l. Acquisitions.  Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other Person;
 
m. Accounting.  Changed their method of accounting or the accounting principles
or practices utilized in the preparation of their financial statements, other
than as required by U.S. GAAP;
 
n. Agreements.  Except as set forth on Schedule 3.14(n), entered into any
agreement, or otherwise obligated themselves, to do any of the foregoing.
 
           Section 3.15                      Material DED Contracts.  The DED
Companies have made available to MAMM and the MAMM Controlling Shareholders
prior to the date of this Agreement, true, correct and complete copies of each
written Material DED Contract, including each amendment, supplement and
modification thereto.
 
a.           No Defaults.  Each Material DED Contract is a valid and binding
agreement of the DED Companies and are in full force and effect.  Except as
would not have a Material Adverse Effect, the DED Companies are not in breach or
default of any Material DED Contract to which they are a party and, to the
knowledge of the DED Companies, no other party to any Material DED Contract are
in breach or default thereof.  Except as would not have a Material Adverse
Effect, no event has occurred or circumstance exists that (with or without
notice or lapse of time) would (a) contravene, conflict with or result in a
violation or breach of, or become a default or event of default under, any
provision of any Material DED Contract or (b) permit the DED Companies or any
other Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify any
Material DED Contract.  The DED Companies have not received notice of the
pending or threatened cancellation, revocation or termination of any Material
DED Contract to which they are a party.  There are no renegotiations of, or
attempts to renegotiate, or outstanding rights to renegotiate any material terms
of any Material DED Contract.
 
Section 3.16                      Material Assets.  The financial statements of
the DED Companies reflect the material properties and assets (real and personal)
owned or leased by the DED Companies.
 
Section 3.17                      Litigation; Orders.  Except as set forth on
Schedule 3.17, there are no Actions (whether U.S. or non-U.S. federal, state,
local or foreign) pending or, to the knowledge of the DED Companies, threatened
against or affecting any of the DED Companies or any  of the DED Companies’
properties, assets, business or employees.  To the knowledge of the DED
Companies, there are no facts that might result in or form the basis for any
such Action.  The DED Companies are not subject to any Orders.
 
Section 3.18                      Licenses.  Except as would not have a Material
Adverse Effect, the DED Companies possess from the appropriate Governmental
Authority all licenses, permits, authorizations, approvals, franchises and
rights that are necessary for any of the DED Companies to engage in their
business as currently conducted and to permit any of the DED Companies to own
and use their properties and assets in the manner in which they currently own
and use such properties and assets (collectively, the “DED Companies
Permits”).  The DED Companies have not received notice from any Governmental
Authority or other Person that there are lacking any license, permit,
authorization, approval, franchise or right necessary for the DED Companies to
engage in their business as currently conducted and to permit the DED Companies
to own and use their properties and assets in the manner in which they currently
own and use such properties and assets.  Except as would not have a Material
Adverse Effect, the DED Companies Permits are valid and in full force and
effect.  Except as would not have a Material Adverse Effect, no event has
occurred or circumstance exists that may (with or without notice or lapse of
time):  (a) constitute or result, directly or indirectly, in a violation of or a
failure to comply with any DED Companies Permit; or (b) result, directly or
indirectly, in the revocation, withdrawal, suspension, cancellation or
termination of, or any modification to, any DED Companies Permit.  The DED
Companies have not received notice from any Governmental Authority or any other
Person regarding:  (a) any actual, alleged, possible or potential contravention
of any DED Companies Permit; or (b) any actual, proposed, possible or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to, any DED Companies  Permit.  All applications required to have
been filed for the renewal of such DED Companies  Permits have been duly filed
on a timely basis with the appropriate Persons, and all other filings required
to have been made with respect to such DED Companies Permits have been duly made
on a timely basis with the appropriate Persons.  All DED Companies Permits are
renewable by their terms or in the ordinary course of business without the need
to comply with any special qualification procedures or to pay any amounts other
than routine fees or similar charges, all of which have, to the extent due, been
duly paid.
 
Section 3.19                      Interested Party Transactions.  Except as
disclosed on Schedule 3.19, no officer, director or stockholder of any of the
DED Companies or any affiliate or “associate” (as such term are defined in Rule
405 of the SEC under the Securities Act) of any such Person, have or have had,
either directly or indirectly, (1) an interest in any Person which (a) furnishes
or sells services or products which are furnished or sold or are proposed to be
furnished or sold by the DED Companies, or (b) purchases from or sells or
furnishes to, or proposes to purchase from, sell to or furnish any of the DED
Companies any goods or services; or (2) a beneficial interest in any contract or
agreement to which the DED Companies are a party or by which they may be bound
or affected.
 
Section 3.20                      Governmental Inquiries.  The DED Companies
have provided to MAMM a copy of each material written inspection report,
questionnaire, inquiry, demand or request for information received by the DED
Companies from any Governmental Authority, and the DED Companies’ response
thereto, and each material written statement, report or other document filed by
the DED Companies with any Governmental Authority.
 
Section 3.21                      Intellectual Property.  Except as set forth on
Schedule 3.21 hereto, the DED Companies do not own, use or license any
Intellectual Property in their business as presently conducted.  For purposes of
this Agreement, “Intellectual Property” means all industrial and intellectual
property, including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.
 
Section 3.22                      Share or Stock Option Plans; Employee
Benefits.
 
a. Except as set forth on Schedule 3.22(a) hereto, the DED Companies have no
share or stock option plans providing for the grant by the DED Companies of
stock options to directors, officers or employees.
 
 
b. Except as set forth on Schedule 3.22(b) hereto, the DED Companies have no
employee benefit plans or arrangements covering their present and former
employees or providing benefits to such persons in respect of services provided
the DED Companies.
 
c. Neither the consummation of the transactions contemplated hereby alone, nor
in combination with another event, with respect to each director, officer,
employee and consultant of the DED Companies, will result in (a) any payment
(including, without limitation, severance, unemployment compensation or bonus
payments) becoming due from the DED Companies, (b) any increase in the amount of
compensation or benefits payable to any such individual or (c) any acceleration
of the vesting or timing of payment of compensation payable to any such
individual.  No agreement, arrangement or other contract of the DED Companies
provides benefits or payments contingent upon, triggered by, or increased as a
result of a change in the ownership or effective control of the DED Companies.
 
Section 3.23                      Environmental and Safety Matters.  Except as
set forth on Schedule 3.23 and except as would not have a Material Adverse
Effect:
 
a. The DED Companies have at all time been and are in compliance with all
Environmental Laws (as defined below) applicable to the DED Companies.
 
b. There are no Actions pending or threatened against the DED Companies alleging
the violation of any Environmental Law (as defined below) or Environmental
Permit applicable to the DED Companies or alleging that the DED Companies are
potentially responsible parties for any environmental site contamination.
 
c. Neither this Agreement nor the consummation of the transactions contemplated
by this Agreement shall impose any obligations to notify or obtain the consent
of any Governmental Authority or third Persons under any Law or other
requirement relating to the environment, natural resources, or public or
employee health and safety (“Environmental Laws”) applicable to the DED
Companies.
 
Section 3.24                      Board Recommendation.  The Board of Directors
of DED, at a meeting duly called and held, has determined that this Agreement
and the transactions contemplated by this Agreement are advisable and in the
best interests of the DED Companies’ stockholders and has duly authorized this
Agreement and the transactions contemplated by this Agreement.


Section 3.25                      Survival.  Each of the representations and
warranties set forth in this Article III shall be deemed represented and made by
the DED Companies and the DED Shareholder at the Closing as if made at such time
and shall survive the Closing for a period terminating twenty-four months after
the date of the Closing.




ARTICLE IV


                                                         COVENANTS


Section 4.1                      Certain Changes and Conduct of Business.


                      a.           From and after the date of this Agreement and
until the Closing Date, MAMM shall conduct its business solely in the ordinary
course consistent with past practices and, in a manner consistent with all
representations, warranties or covenants of MAMM contained herein, and without
the prior written consent of the DED (which may be withheld for any reason or no
reason), will not:


i.  
except as provided in Section 4.6 hereof, make any change in its Charter
Documents; issue any additional shares of capital stock or equity securities or
grant any option, warrant or right to acquire any capital stock or equity
securities or issue any security convertible into or exchangeable for its
capital stock or alter in any material term of any of its outstanding securities
or make any change in its outstanding shares of capital stock or its
capitalization, whether by reason of a reclassification, recapitalization, stock
split or combination, exchange or readjustment of shares, stock dividend or
otherwise;



ii           except as provided in Section 4.6 hereof:


 
A.
incur, assume or guarantee any indebtedness for borrowed money, issue any notes,
bonds, debentures or other corporate securities or grant any option, warrant or
right to purchase any thereof; or



 
B.
issue any securities convertible or exchangeable for debt or equity securities
of MAMM;



iii.      make or commit to make any material capital expenditures;


 
iv.      guarantee any indebtedness for borrowed money or any other obligation
of any other person;



 
v.        make any  loan, advance or capital contribution to or investment in
any person;



 
vi.  make any change in any method of accounting or accounting principle,
method, estimate or practice;



vii.      commit itself to do any of the foregoing.


viii.           will spin off any operating subsidiaries


                       b.          From and after the date of this Agreement,
DED Shareholder will cause the DED Companies to, and the DED Companies and each
of its Subsidiaries will:


i.  
continue to maintain, in all material respects, its properties in

            accordance with present practices in a condition suitable for its
            current use;


 
             ii.
file, when due or required, federal, state, foreign and other tax returns and
other reports required to be filed and pay when due all taxes, assessments, fees
and other charges lawfully levied or assessed against it, unless the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted;



 
iii.     continue to conduct its business in the ordinary course consistent with
past practices;



 
iv.       keep its books of account, records and files in the ordinary course
and in accordance with existing practices; and



v.         continue to maintain existing business relationships with suppliers.


                        c.         From and after the date of this Agreement,
none of the DED Shareholder  will sell, transfer, convey, assign or otherwise
dispose of, or contract or otherwise agree to sell, transfer, convey, assign or
otherwise dispose of any of the DED  Shares except as provided by this
Agreement.


Section 4.2                      Access to Properties and Records.  Each of the
DED Shareholders and the DED Companies shall afford to MAMM’s accountants,
counsel and authorized representatives, and MAMM shall afford to each of the DED
Shareholder’s and DED’s accountants, counsel and authorized representatives,
full access during normal business hours throughout the period prior to the
Closing Date (or the earlier termination of this Agreement) to all of such
parties’ properties, books, contracts, commitments and records and, during such
period, shall furnish promptly to the requesting party all other information
concerning the other party's business, properties and personnel as the
requesting party may reasonably request, provided that no investigation or
receipt of information pursuant to this Section 4.2 shall affect any
representation or warranty of or the conditions to the obligations of any party.


Section 4.3                      Negotiations.  From and after the date hereof
until the earlier of the Closing or the termination of this Agreement, no party
to this Agreement, nor any of its officers or directors (subject to such
director's fiduciary duties), nor anyone acting on behalf of any party or other
persons shall, directly or indirectly, encourage, solicit, engage in discussions
or negotiations with, or provide any information to, any person, firm, or other
entity or group concerning any merger, sale of substantial assets, purchase or
sale of shares of capital stock or similar transaction involving any party.


Section 4.4                      Consents and Approvals.  The parties shall: (i)
use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and (ii) diligently assist and cooperate with each
party in preparing and filing all documents required to be submitted by a party
to any governmental or regulatory authority, domestic or foreign, in connection
with such transactions and in obtaining any governmental consents, waivers,
authorizations or approvals which may be required to be obtained connection in
with such transactions.


Section 4.5                      Public Announcement.  Unless otherwise required
by applicable law, the parties hereto shall consult with each other before
issuing any press release or otherwise making any public statements with respect
to this Agreement and shall not issue any such press release or make any such
public statement prior to such consultation.


Section 4.6                      Permitted Stock Issuances.  From and after the
date of this Agreement until the Closing Date, neither MAMM, DED Shareholder,
nor the DED Companies shall issue any additional shares or shares of its capital
stock, except that MAMM may on the Closing Date issue the New MAMM Shares as
hereinbefore provided.


ARTICLE V


CONDITIONS TO OBLIGATIONS OF DED AND THE DED SHAREHOLDERS


The obligations of DED and the DED Shareholders to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by DED and the DED Shareholders at their sole discretion:


Section 5.1                      Representations and Warranties of MAMM and the
MAMM Controlling Shareholders.  All representations and warranties made by MAMM
and the MAMM Controlling Shareholders in this Agreement shall be true and
correct in all material respects on and as of the Closing Date as if again made
by MAMM and the MAMM Controlling Shareholders on and as of such date and insofar
as any inconsistency or inaccuracy does not or will not have a MAMM Material
Adverse Effect, except insofar as the representations and warranties relate
expressly and solely to a particular date or period, in which case, subject to
the limitations applicable to the particular date or period, they will be true
and correct in all material respects on and as of the Closing Date with respect
to such date or period.


Section 5.2                      Agreements and Covenants. Each of MAMM and the
MAMM Controlling Shareholders shall have performed and complied in all material
respects with all agreements and covenants required by this Agreement to be
performed or complied with by on or prior to the Closing Date.


Section 5.3                      Consents and Approvals.  All consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement shall
be in full force and effect on the Closing Date.


Section 5.4                      No Violation of Orders.  No preliminary or
permanent injunction or other order issued by any court or governmental or
regulatory authority, domestic or foreign, nor any statute, rule, regulation,
decree or executive order promulgated or enacted by any government or
governmental or regulatory authority, which declares this Agreement invalid in
any respect or prevents the consummation of the transactions contemplated
hereby, or which materially and adversely affects the assets, properties,
operations, prospects, net income or financial condition of MAMM shall be in
effect; and no action or proceeding before any court or governmental or
regulatory authority, domestic or foreign, shall have been instituted or
threatened by any government or governmental or regulatory authority, domestic
or foreign, or by any other person, or entity which seeks to prevent or delay
the consummation of the transactions contemplated by this Agreement or which
challenges the validity or enforceability of this Agreement.


Section 5.5                      Other Closing Documents.  Escrow Agent shall
have received such certificates, instruments and documents in confirmation of
the representations and warranties of MAMM and the MAMM Controlling
Shareholders, MAMM’s and the MAMM Controlling Shareholders’ performance of its
obligations hereunder, and/or in furtherance of the transactions contemplated by
this Agreement as the DED Shareholder and/or their respective counsel may
reasonably request.


Section 5.6Retirement of Old MAMM Shares.  At or prior to Closing, Escrow Agent
shall have received from the MAMM Controlling Shareholders two or more stock
certificates representing the Old MAMM Shares, each duly endorsed for transfer
in blank, signatures medallion guaranteed, with instructions from MAMM for the
return to treasury of the Old MAMM Shares.


Section 5.7                      INTENTIONALLY LEFT BLANK


Section 5.8                      Appointment of New Executive Officers.  At the
Closing, Mr. Stoppenhagen shall resign as President and Treasurer of MAMM, and
DED’s designees shall be duly appointed as Chief Executive Officer and Chief
Financial Officer of MAMM.


Section 5.9                      Appointment of New Directors.  At the Closing,
(i) DED’s designees shall be duly appointed to the Board of Directors of MAMM
and (ii) subject to the effectiveness of a Schedule 14F-1 filed with the SC on
the Closing Date, Mr. Stoppenhagen shall resign as a member of the Board of
Directors of MAMM.

Section 5.10                      Over-the-Counter Listing.  At or prior to
Closing, MAMM shall be quoted on an over the counter exchange.


ARTICLE VI


                            CONDITIONS TO OBLIGATIONS OF MAMM


The obligations of MAMM to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by MAMM in its sole
discretion:


Section 6.1                      Representations and Warranties of the DED
Companies and the DED Shareholders.  All representations and warranties made by
the DED Companies and the DED Shareholders in this Agreement shall be true and
correct on and as of the Closing Date as if again made by the DED Companies and
the DED Shareholders, as applicable, on and as of such date.


Section 6.2                      Agreements and Covenants.  Each of the DED
Companies and the DED Shareholders shall have performed and complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by each of them on or prior to the Closing
Date.


Section 6.3                      Consents and Approvals.  All consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement, shall
have been duly obtained and shall be in full force and effect on the Closing
Date.


Section 6.4                      No Violation of Orders.  No preliminary or
permanent injunction or other order issued by any court or other governmental or
regulatory authority, domestic or foreign, nor any statute, rule, regulation,
decree or executive order promulgated or enacted by any government or
governmental or regulatory authority, domestic or foreign, that declares this
Agreement invalid or unenforceable in any respect or which prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of DED, taken as a whole, shall be in effect; and no action
or proceeding before any court or government or regulatory authority, domestic
or foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.


Section 6.5                      Other Closing Documents.  MAMM shall have
received such certificates, instruments and documents in confirmation of the
representations and warranties of the DED Companies and the DED Shareholders,
the performance of the DED Companies and the DED Shareholders’ respective
obligations hereunder and/or in furtherance of the transactions contemplated by
this Agreement as MAMM or its counsel may reasonably request.


Section 6.6                      Payment for Surrender of Old MAMM Shares.  At
the Closing, the DED Shareholders shall deliver the Old MAMM Share Consideration
by wire transfer to the Escrow Agent.


ARTICLE VII


POST-CLOSING AGREEMENTS


Section 7.1 Consistency in Reporting.  Each party hereto agrees that if the
characterization of any transaction contemplated in this agreement or any
ancillary or collateral transaction is challenged, each party hereto will
testify, affirm and ratify that the characterization contemplated in such
agreement was the characterization intended by the party; provided, however,
that nothing herein shall be construed as giving rise to any obligation if the
reporting position is determined to be incorrect by final decision of a court of
competent jurisdiction.
 
     Section 7.2  Schedule 14F.  MAMM covenants and agrees to file a Schedule
14F-1 with the SEC in order to disclose the change of control in the Board of
Directors of MAMM to occur 10 (ten) days after the filing of such Schedule
14F-1.  Upon the effectiveness of the Schedule 14F-1, Mr. Stoppenhagen shall
resign as director.
ARTICLE VIII


TERMINATION AND ABANDONMENT


Section 8.1                      Methods of Termination.  This Agreement may be
terminated and the transactions contemplated hereby may be abandoned at any time
before the Closing:


a. By the mutual written consent of the DED and MAMM;


b. By MAMM, on a material breach on the part of the DED Companies or any of the
DED Shareholders of any representation, warranty, covenant or agreement
set  forth in this Agreement, or if any representation or warranty of the DED
Companies or any of the DED Shareholders shall become untrue, in either case
such that any of the conditions set forth in Article VII hereof would not be
satisfied (a "DED Breach"), and such breach, if capable of cure, has not been
cured within ten (10) days after receipt by the DED Companies and the DED
Shareholders of a written notice from MAMM setting forth in detail the nature of
such DED Breach;


c. By DED, upon a material breach on the part of MAMM of any representation,
warranty, covenant or agreement set forth in this Agreement, or, if any
representation or warranty of MAMM shall become untrue, in either case such that
any of the conditions set forth in Article VI hereof would not be satisfied (a
"MAMM Breach"), and such breach, if capable of cure, has not been cured within
ten (10) days after receipt by MAMM of a written notice from DED  setting forth
in detail the nature of such MAMM Breach;


d. By either MAMM or DED, if the Closing shall not have consummated before March
11, 2011; provided, however, that this Agreement may be extended by written
notice of either the DED or MAMM if the Closing shall not have been consummated
as a result of the DED Companies or MAMM having failed to receive all required
regulatory approvals or consents with respect to this transaction or as the
result of the entering of an order as described in this Agreement; and further
provided, however, that the right to terminate this Agreement under this Section
8.1(d) shall not be available to any party whose failure to fulfill any
obligations under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before this date; or


e. By either the DED or MAMM if a court of competent jurisdiction or
governmental, regulatory or administrative agency or commission shall have
issued an order, decree or ruling or taken any other action (which order, decree
or ruling the parties hereto shall use its best efforts to lift), which
permanently restrains, enjoins or otherwise prohibits the transactions
contemplated by this Agreement.


Section 8.2                      Procedure Upon Termination.  In the event of
termination and abandonment of this Agreement pursuant to Section 8.1, written
notice thereof shall forthwith be given by the terminating parties to the other
parties and this Agreement shall terminate and the transactions contemplated
hereby shall be abandoned, without further action.  If this Agreement is
terminated as provided herein, no party to this Agreement shall have any
liability or further obligation to any other party to this Agreement; provided,
however, that no termination of this Agreement pursuant to this Article VIII
shall relieve any party of liability for a breach of any provision of this
Agreement occurring before such termination.




ARTICLE IX


MISCELLANEOUS PROVISIONS


Section 9.1                      Survival of Provisions.  The respective
representations, warranties, covenants and agreements of each of the parties to
this Agreement (except covenants and agreements which are expressly required to
be performed and are performed in full on or before the Closing Date) shall
expire on the Closing Date.  In the event of a breach of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.


           Section 9.2                      Indemnification.


a.  Indemnification Obligations in favor of the Executive Officers, Directors,
Employees and Controlling Stockholders of MAMM.  The DED Companies and the DED
Shareholder shall reimburse and hold harmless MAMM’s executive officers,
directors, employees in office immediately prior to the Closing and the MAMM
Controlling Shareholders (each such person and his heirs, executors,
administrators, agents, successors and assigns is referred to herein as a “MAMM
Indemnified Party”) against and in respect of any and all damages, losses,
settlement payments, in respect of deficiencies, liabilities, costs, expenses
and claims suffered, sustained, incurred or required to be paid by any MAMM
Indemnified Party, and any and all actions, suits, claims, or legal,
administrative, arbitration, governmental or other procedures or investigation
against any MAMM Indemnified Party, which arises or results from a third-party
claim brought against a MAMM Indemnified Party to the extent based on (i) a
breach of the representations and warranties with respect to the business,
operations or assets of the MAMM Companies, (ii) the actions or omissions of any
officer, director, shareholder, employee, or agent of the MAMM Companies after
the Closing , or (iii) any actions or omissions or any MAMM Indemnified Party
taken in furtherance of the transactions contemplated by this Agreement.


Section 9.3                      Publicity.  No party shall cause the
publication of any press release or other announcement with respect to this
Agreement or the transactions contemplated hereby without the consent of the
other parties, unless a press release or announcement is required by law.  If
any such announcement or other disclosure is required by law, the disclosing
party agrees to give the non-disclosing parties prior notice and an opportunity
to comment on the proposed disclosure.


Section 9.4                      Successors and Assigns.  This Agreement shall
inure to the benefit of, and be binding upon, the parties hereto and their
respective successors and assigns; provided, however, that no party shall assign
or delegate any of the obligations created under this Agreement without the
prior written consent of the other parties.


Section 9.5                      Fees and Expenses.  Except as otherwise
expressly provided in this Agreement, all legal and other fees, costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees, costs or
expenses.


Section 9.6                      Notices.  All notices and other communications
given or made pursuant hereto shall be in writing and shall be deemed to have
been given or made if in writing and delivered personally or sent by registered
or certified mail (postage prepaid, return receipt requested) to the parties at
the following addresses:


If to DED or the DED Shareholders, to:


Dynamic Energy Development Corp.
233 North Garrard
Rantoul, IL 61866
Phone: 901.825.0673
E-Mail: projectgm@me.com




If to MAMM or the MAMM Controlling Shareholders, to:
 
 
Eric Stoppenhagen
Verdad Telecom, Inc.
1328 W. Balboa Blvd. Suite C
Newport Beach, CA 92661


or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.6 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.6.


Section 9.7                      Entire Agreement.  This Agreement, together
with the exhibits hereto, represents the entire agreement and understanding of
the parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the exhibits, certificates and
other documents delivered in accordance herewith.  This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement and all prior drafts of this Agreement, all of which are merged into
this Agreement.  No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.


Section 9.8                      Severability.  This Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Agreement or of
any other term or provision hereof.  Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible so as to be valid and
enforceable.


Section 9.9                      Titles and Headings.  The Article and Section
headings contained in this Agreement are solely for convenience of reference and
shall not affect the meaning or interpretation of this Agreement or of any term
or provision hereof.


Section
9.10                      Counterparts.                                This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original and all of which together shall be considered one and the
same agreement.


Section 9.11                      Convenience of Forum; Consent to
Jurisdiction.  The parties to this Agreement, acting for themselves and for
their respective successors and assigns, without regard to domicile, citizenship
or residence, hereby expressly and irrevocably elect as the sole judicial forum
for the adjudication of any matters arising under or in connection with this
Agreement, and consent and subject themselves to the jurisdiction of, the courts
of the State of Nevada located in County of Nevada, and/or the United States
District Court located in that jurisdiction, in respect of any matter arising
under this Agreement. Service of process, notices and demands of such courts may
be made upon any party to this Agreement by personal service at any place where
it may be found or giving notice to such party as provided in Section 9.5.


            Section 9.12                                           Enforcement
of the Agreement.  The parties hereto agree that irreparable damage would occur
if any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached.  It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereto, this being in addition to any other remedy to which they are entitled at
law or in equity.


Section 9.13                      Governing Law.  This Agreement shall be
governed by and interpreted and enforced in accordance with the laws of the
State of Nevada without giving effect to the choice of law provisions thereof.


           Section 9.14                      Amendments and Waivers.  Except or
otherwise provided herein, no amendment of any provision of this Agreement shall
be valid unless the same shall be in writing and signed by all of the parties
hereto. No waiver by any party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.
 
[REST OF PAGE DELIBERATELY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 

             IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written.
 


 
DYANAMIC ENERGY DEVELOPMENT CORPORATION


By:           __/s/ Karl M. Johnson___________________________
           Name:




THE DED SHAREHOLDERS:






__/s/ Larson Elmore____
Larson Elmore
     



 
 


MAMMATECH CORPORATION


By:           ___/s/ Eric Stoppenhagen_____
           Eric Stoppenhagen, President




MAMM CONTROLLING SHAREHOLDERS




______/s/ Eric Stoppenhagen _______
Eric Stoppenhagen



 
 

--------------------------------------------------------------------------------

 
